DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-6, 8-13 and 15-16 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jan. 24, 2022 has been entered and made of record.  In view of the Applicant’s amendments of the title, the objection to the specification is expressly withdrawn.  In view of Applicant’s submission of replacement sheets for FIGS. 5-7, the objection to the drawings is expressly withdrawn.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Response to Arguments
Applicant’s arguments, dated Jan. 24, 2022 have been considered but are moot because the arguments do not apply to some of the references being used in the current rejection.  Please see the following claim rejections for detailed analysis.

Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1, 3-6, 8-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2020/0211155 A1) in view of Wood et al. (US 2011/0102300 A1), Moule et al. (US 2018/0139422 A1) and Jung et al. (US 2012/0147463 A1).
As to claim 1, Ma teaches a display device (Ma, Abs., a “device for a spliced panel”), comprising 
	at least a first and a second panel (Ma, FIG. 1, [0068], a plurality of “display units 10”; Examiner interprets the “display unit 10 at (1,1)” as the 1st panel and the “display unit 10 at (1,2) as the 2nd panel), each of which (Ma, FIG. 1, [0068], each of the “display unit 10 at (1,1)” and the “display unit 10 at (1,2)) comprises luminous elements (Ma, FIG. 1, [0068], “each of the plurality of display units 10 includes a plurality of pixel units”) arranged in rows and columns (Ma, FIG. 1, [0068], “arranged in an array (as exemplified in the lower right corner of FIG. 1)”) and which can be aligned with one another to form (Ma, see FIG. 1) a gap (Ma, FIG. 1, [0069], “horizontal spliced-gap widths Hb”) running parallel to the columns (Ma, see FIG. 1, [0069], “between every adjacent two of the display units 10 in a same row”), 
	a measuring device (Ma, FIGS. 1, 4 and 6, [0070], “a ranging unit (which may also be referred to as a distance measuring unit, and for example, may be an infrared ranging sensor or an infrared rangefinder) 21 (see FIGS. 4 and 6)”) which is configured to determine (Ma, FIGS. 1, 4 and 6, [0070], “in step S1, (M-1) horizontal spliced-gap widths Hb between every adjacent two of the M display units 10 in a same row may be acquired”), for a row of the first panel (Ma, FIG. 1, [0068], e.g., for the row “1” of “display unit 10 at (1,1)” and the “display unit 10 at (1,2)”), a width of the gap (Ma, FIG. 1, [0069], “horizontal spliced-gap widths Hb”) at the level of said row (Ma, FIG. 1, [0068], e.g., for the row “1” of “display unit 10 at (1,1)” and the “display unit 10 at (1,2)”), and 
	a driver (Ma, FIG. 5, [0092], “image stretching unit 40”) which receives a signal to be displayed and is connected to the measuring device (Ma, FIG. 5, [0092], “ranging unit 21”) and all luminous elements (Ma, FIG. 1, [0068], “each of the plurality of display units 10 includes a s (Ma, FIG. 1, [0068], “each of the plurality of display units 10 includes a plurality of pixel units”) as a function of the signal (Ma, FIG. 5, [0092], the signal from “ranging unit 21”).  
	Ma fails to explicitly teach the driver is configured to increase the brightness of at least one luminous element closer to the gap relative to the brightness of at least one luminous element further away from the gap in said row when the determined gap width is greater than an average distance between the luminous elements in said row, and to decrease when the determined gap width is smaller than the average distance between the luminous elements in said row.  
However, Wood teaches the concept that the driver is configured to increase the brightness of at least one luminous element closer to the gap relative to the brightness of at least one luminous element further away from the gap in said row when the determined gap width is greater than an average distance between the luminous elements in said row, and to decrease when the determined gap width is smaller than the average distance between the luminous elements in said row (Wood, FIG. 4, [0034], “the determined light emission characteristic is adjusted in area(s) 109 according to a mathematical formula such as an average between the light emission characteristics of the area(s) 109 of image 102 and seam 101 (407)”; [0035], “A person of skill in the art will appreciate that the method of FIG. 4 may be used to camouflage seam 101 where the seam is brighter, rather than darker, than the adjacent area 109 of image 102. Also, a skilled person will appreciate that a mathematical function other than a simple average may be used to adjust the light emission characteristic of the area 109”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “image stretching unit 40” taught by Ma to further apply the “mathematical function to adjust the light emission characteristic of the seam area 109”, as taught by Wood, in order to provide “an imaging system and improvement therein are set forth for edge blending the composite image between adjacent display devices of a tiled display system or between display devices and the surrounding environment, by at least one of modifying a light emission characteristic in a region of the composite image adjacent the gaps or generating a pattern within the composite image that coincides with the spacing of the gaps, such that the visual seam becomes camouflaged when viewed from a distance” (Wood, [0006]).
Ma in view of Wood fails to explicitly teach “wherein the driver is configured to scale the signal in such a way that the luminous elements closest to the gap in the row with the largest gap width determined are, at a maximum brightness value encoded in the signal for these luminous elements, maximally driven and all other luminous elements are driven lower than these luminous elements”.
However, Moule teaches the concept of scaling the signal in such a way that the luminous elements closest to the gap in the row with the largest gap width determined are, at a maximum brightness value encoded in the signal for these luminous elements, maximally driven and all other luminous elements are driven lower than these luminous elements (Moule, see FIGS. 9-10, [0112], e.g., “FIG. 10 depicts a view 1001 of how such blending could appear in the overlap region through blending region 1 and blending region 2, with a gradual drop in brightness from the overlap region to an adjacent area outside of the overlap region”).
gap regions are less noticeable” (Moule, [0005]). 
Ma in view of Wood and Moule fails to explicitly teach “at least one connecting element for holding the panels in their aligned position”.
However, Jung teaches the concept of at least one connecting element (Jung, FIG. 8, [0033], “hinge 30” comprising “leaves 33 34”) for holding the panels (Jung, FIG. 8, [0033], “mounted on the bottom between two panels 20”) in their aligned position (Jung, e.g., see FIGS. 6-8).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “device for a spliced panel” taught by Ma to further comprise the “hinge 30” comprising “leaves 33 34”, as taught by Jung, in order to provide a “foldable display device, comprising several panels arranged in parallel to each other, which are movably connected with each other” (Jung, [0001]).
As to claim 3, Jung teaches the display device according to claim 1, wherein the connecting element (Jung, FIG. 8, [0033], “hinge 30” comprising “leaves 33 34”) is a joint (Jung, FIG. 8, [0033], “hinge 30”), via which the panels (Jung, FIG. 8, [0033], “mounted on the bottom between two panels 20”) can be pivoted between the aligned position and a folded position (Jung, see FIGS. 6-8).  Examiner renders the same motivation as in claim 1.
claim 4, Jung teaches the display device according to claim 1, wherein the connecting element (Jung, FIG. 8, [0033], “hinge 30” comprising “leaves 33 34”) is a coupling via which the panels are detachably connected (Jung, [0011], “In the case of a defect the individual modules may be simply exchanged. Also the assembly of the display device is simplified by the configuration of tile-like modules; in particular standard or commercially available modules may be used and separately produced in a simple way in the form of a box of building blocks in various building dimensions of the display device”).  Examiner renders the same motivation as in claim 1.
As to claim 5, Ma teaches the display device according to claim 1, wherein the measuring device (Ma, FIG. 5, [0092], “ranging unit 21”) is configured to continuously determine said gap width during operation of the display device (Ma, FIGS. 5-6, [0101], “the plurality of display units 10 may be connected to the image stretching unit 40, respectively, and the image stretching unit 40 may be connected to the controller 50”).
	As to claim 6, Ma teaches the display device according to claim 1, wherein the measuring device (Ma, FIG. 5, [0092], “ranging unit 21”) comprises at least two sensors (Ma, see FIG. 5, [0094], e.g., 1st “infrared receiver 21b” on the “display 10” at (1,1) and 2nd “infrared receiver 21b” on the “display 10” at (1,2)) spaced from one another in the longitudinal extension direction of the gap (Ma, see FIG. 5), the first (Ma, see FIG. 5, [0094], e.g., 1st “infrared receiver 21b” on the “display 10” at (1,1)) of which measures a first width of the gap at the level of the first sensor, and the second of which measures a second width of the gap at the level of the second sensor (Ma, see FIG. 5, [0094], “the infrared emitter 21a and the infrared receiver 21b of one ranging unit 21 (e.g., a first ranging unit) may be disposed on two opposite sides of each of the display units 10 in the row direction, respectively, and the infrared emitter 21a and the infrared receiver 21b of one ranging unit 21 (e.g., a second ranging unit) may be disposed on two opposite sides of each of the 
	As to claim 8, Ma teaches the display device according to claim 1, wherein the display device (Ma, Abs., the “device for a spliced panel”) comprises a third panel (Ma, FIG. 1, [0068], Examiner interprets “display unit 10” at (2,1) as the 3rd panel) which can be aligned with (Ma, see FIG. 1) the first panel (Ma, FIG. 1, [0068], “display unit 10 at (1,1)”) to form a further gap (Ma, FIG. 1, [0069], “vertical spliced-gap width Vb”), wherein the measuring device (Ma, FIG. 5, [0092], “ranging unit 21”) is configured to also determine a width of the further gap (Ma, FIG. 2, [0071], “Step S2 may include calculating a sum Ht of the horizontal spliced-gap widths Hb according to the horizontal spliced-gap widths Hb, and a sum Vt of the vertical spliced-gap widths Vb according to the vertical spliced-gap widths Vb”), and wherein the driver is configured to control said luminous element (Ma, FIG. 1, [0068], “each of the plurality of display units 10 includes a plurality of pixel units”) also as a function of the determined width of the further gap (Ma, FIG. 2, [0086], e.g., “the horizontal stretch coefficient of the spliced panel (i.e., of each of the display units 10) may be calculated according to a formula (Px+(Ht/M)/A)/Px, for example, by the central processing unit 30 or a second calculating unit 32 of the central processing unit 30 (see FIGS. 4 and 6); and the vertical stretch coefficient of the spliced panel (i.e. of each of the display units 10) may be calculated according to a formula (Py+(Vt/N)/B)/Py, for example, by the 
As to claim 9, it differs from claim 1 only in that it is the panel comprised by the display device of claim 1.  It recites the similar limitations as in claim 1, and Ma in view of Jung teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.
As to claim 10, Ma teaches the panel according to claim 9, wherein the measuring device (Ma, FIG. 5, [0092], “ranging unit 21”) comprises at least a sensor (Ma, FIG. 5, [0094], “infrared receiver 21b”) which is integrated into a peripheral side of (Ma, see FIG. 5, [0094], “disposed on two opposite sides of each of the display units 10 in the row direction”) the panel (Ma, FIG. 5, [0094], “display unit 10”) facing the gap (Ma, FIG. 1, [0069], “horizontal spliced-gap widths Hb”).
As to claim 11, Ma teaches the panel according to claim 9, wherein the panel is configured to receive a width of a gap between the panel and a further panel from the further panel and to control its luminous elements as a function of the received gap width (Ma, FIG. 5, [0094], “In this way, the spliced-gap width Hb or Vb between any adjacent two of the display units 10 can be measured”; Ma, FIGS. 4 and 6, [0092], “the image stretching unit 40 may stretch an original image to be displayed on the spliced panel according to the horizontal stretch coefficient and the vertical stretch coefficient, to acquire a target image”).  
As to claim 12, it recites the similar limitations as in claim 8, and Ma teaches them.  Please see claim 8 for detailed analysis.
As to claim 13, it differs from claim 1 only in that it is the method for controlling the display device of claim 1.  It recites the similar limitations as in claim 1, and Ma in view of Jung see claim 1 for detailed analysis. 
As to claims 15-16, they recite the similar limitations as in claims 5 and 8, respectively, and Ma teaches them.  Please see claims 5 and 8 for detailed analysis.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Mori (US 2018/0005606 A1) teaches the concept of “edge blending settings” (e.g., see FIGS. 5-7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 19, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***